 EFCOR DIE CASTING CORP.Efcor Die Casting Corporation and InternationalBrotherhood of Electrical Workers, AFL-CIO,Local Union 108Efcor Die Casting Corporation and John B. Gifford, etal., Petitioner and International Brotherhood ofElectrical Workers, AFLCIO, Local Union 108.Cases 12-CA-7241 and 12-RD-347August 10, 1977ORDER WITHDRAWING CHARGE;DIRECTION OF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn April 19, 1977,1 Administrative Law JudgeJames L. Rose issued his Decision in these consoli-dated cases, finding that the Respondent hadviolated Section 8(a)(1) of the Act and interferedwith the election held pursuant to a Stipulation forCertification Upon Consent Election in Case 12-RD-347. The Administrative Law Judge recom-mended that Respondent take specific action toremedy the unfair labor practices and that theelection be set aside and a new election conducted.' The Administrative Law Judge inadvertently erred by dating hisDecision April 19, 1976.2 In view of the agreement by Employer and Petitioner that a fairOn June 17, 1977, Petitioner, Charging Party, andRespondent Employer filed a joint motion with theBoard stating that Respondent Employer agrees towithdraw its motion to strike or reopen the recordand its statement of exceptions to the AdministrativeLaw Judge's Decision, Charging Party requestspermission to withdraw its charge, and all threerequest that a new election be conducted in Case 12-RD-347. Petitioner, Charging Party, and Respon-dent Employer further agree that a fair election maybe held at this time.On June 21, 1977, counsel for the General Counselfiled his position regarding the joint motion statingthat he does not oppose approval by the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.In the absence of any opposition thereto and as itappears that such a judgment will effectuate thepolicies and purposes of the Act, the motion ishereby granted.Therefore, it is hereby ordered that the complaintbe, and it hereby is, dismissed.[Direction of Second Election2and Excelsiorfootnote omitted publication.]election may be held at the present time, we expect that the election will beheld as early as possible and within the maximum of 30 days usually allowedfrom the date of decision to the date of direction for a first election.231 NLRB No. 48263